Case 4:19-cv-00507-ALM Document 115 Filed 06/01/20 Page 1 of 2 PageID #: 1909




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG,                         §
 ALESA BECK, TIMOTHY BLAKEY, JR.,                  §
 STEPHANIE BLAKEY, MARISA                          §
 THOMPSON, MUHAMMAD MUDDASIR                       §
 KHAN, ELIZABETH COOPER, JOHN                      §
 ROGERS, VALERIE MORTZ-ROGERS,                     §    Civil Action No. 4:19-cv-00507
 and LAKESHA GOGGINS, each                         §    Judge Mazzant
 individually and on behalf of all others          §
 similarly situated                                §
                                                   §
 v.                                                §
                                                   §
 THE BOEING COMPANY and                            §
 SOUTHWEST AIRLINES CO.                            §

                                              ORDER

       On May 31, 2020, the Court received an ex parte facsimile from Andrew Williamson. The

Court, having reviewed Mr. Williamson’s submission, does not find the information to be

protected by any kind of privilege or confidentiality. Thus, the Court concludes that it must release

the materials it received from Mr. Williamson via fax for all counsel to review.

       Accordingly, the Court will provide Mr. Williamson’s submission to the Clerk—out of an

abundance of caution, the Court directs the Clerk to SEAL Mr. Williamson’s submission. And

while it is standard practice for the Clerk to email sealed documents only to the lead attorneys on

a case, the Court directs the Clerk to also email the sealed submission to all attorneys on the docket

sheet who have appeared for Plaintiffs and are affiliated with Pierce Bainbridge Beck Price &

Hecht LLP.

       Having reviewed the documents submitted by Mr. Williamson, the Court concludes that

the June 1, 2020 hearing should be CANCELED. And, after reviewing Mr. Williamson’s
    Case 4:19-cv-00507-ALM Document 115 Filed 06/01/20 Page 2 of 2 PageID #: 1910

.

    submission, any party who wishes to file a motion related to the submission must do so by

    Monday, June 8, 2020.

          IT IS SO ORDERED.
          SIGNED this 1st day of June, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                               2
